     Case 1:17-cv-06685-ALC-BCM Document 248 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    12/7/2020
MICHAEL L. FERGUSON, et al.,
              Plaintiffs,                         17-CV-6685 (ALC) (BCM)
       -against-                                  ORDER
RUANE CUNIFF & GOLDFARB INC., et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed the parties' confidential joint letter dated December
4, 2020. It is hereby ORDERED that, no later than December 16, 2020, the parties shall again
submit a joint confidential settlement status update letter, via email, to
Moses_NYSDChambers@nysd.uscourts.gov.

Dated: New York, New York
       December 7, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
